Citation Nr: 0405599	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
bilateral hearing loss prior to March 3, 2003, and 
entitlement to a rating in excess of 50 percent for bilateral 
hearing loss from March 3, 2003.

2.  Entitlement to an increased rating for chronic otitis 
media, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in June 2001.


FINDINGS OF FACT

1.  Prior to March 3, 2003, the veteran's bilateral hearing 
loss was productive of Level VI hearing impairment in the 
right ear, and Level VII hearing impairment in the left ear.

2.  From March 3, 2003, the veteran's bilateral hearing loss 
is currently productive of Level VIII hearing impairment in 
the right ear, and Level VIII hearing impairment in the left 
ear.

3.  The veteran's otitis media is productive of scarred 
tympanic membranes with ventilating tubes in place; 
labyrinthitis, facial nerve paralysis or bone loss of the 
skull have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss prior to March 3, 2003, and a rating 
in excess of 50 percent for bilateral hearing loss from March 
3, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85-4.87, Diagnostic Code 6100 (as 
in effect prior to and after June 10, 1999).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic otitis media have not been met.  38 U.S.C.A. 
§§1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.87a, Diagnostic 
Code 6200 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
him of all regulations pertinent to his claims and provided 
him additional opportunities to present evidence and argument 
in support of his claims.  Further, the Board notes that the 
claims file contains relevant service and VA records, 
including VA examinations that have assessed the severity of 
the veteran's service-connected disabilities on appeal.

In December 2002 the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases of the denial 
of his claims.  As such, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The Board observes that 38 C.F.R. § 3.159(b)(1) provides that 
the VA will provide VCAA notice to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  In the present case, however, the 
veteran's claims were initially adjudicated prior to the 
passage of the VCAA.  Thus, providing such notice prior to 
the adjudication of the claim was not possible.  Moreover, as 
noted above, the veteran was later notified and had no 
additional evidence to submit.  In the circumstances of this 
case, a remand to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of the VA's 
resources is not warranted.

In 1955 the RO granted service connection for the veteran's 
bilateral hearing loss and otitis media.  The veteran's 
otitis media disability rating was increased to 10 percent by 
an August 1999 rating decision.  The veteran's bilateral 
hearing loss disability rating was increased to 30 percent 
(effective November 28, 1998) by an August 1999 rating 
decision and was subsequently increased to 50 percent 
disabling (effective March 3, 2003) by the RO in April 2003.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.


I.  Bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss.  
The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

The Board notes that effective June 10, 1999, VA revised the 
criteria for evaluating Diseases of the Ear and Other Sense 
Organs.  The Board notes that the RO has had a chance to 
evaluate the veteran's claim under both the new and prior 
rating criteria.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991) (where the law or regulations change while a case 
is still pending, the version most favorable to the claimant 
applies).  As such, the Board concludes that there is no 
prejudice to the veteran by evaluating his otitis media and 
hearing loss under both sets of rating criteria.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A.  Prior to March 3, 2003

In June 1999, the veteran underwent a VA (QTC) audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 55 decibels at 1000 Hertz; 65 decibels at 2000 
Hertz; 85 decibels at 3000 Hertz; and 100 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
76 decibels.  Speech recognition in the right ear was 68 
percent.  The left ear manifested the following puretone 
thresholds: 55 decibels at 1000 Hertz; 70 decibels at 2000 
Hertz; 90 decibels at 3000 Hertz; and 95 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
78 decibels.  Speech recognition in the left ear was 
64 percent.  The examiner noted bilateral hearing loss.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
30 percent rating assigned for bilateral hearing loss for 
this time period (prior to March 3, 2003) is appropriate.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 76 decibels and 68 percent of speech 
discrimination, the right ear meets a Level VI designation 
under Table VI.  As the veteran's left ear manifests an 
average puretone threshold of 78 decibels, and 64 percent of 
speech discrimination, the left ear meets a Level VII 
designation under Table VI.  When both Level designations are 
combined, a 30 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  The evidence does reflect that 
the veteran's right ear and left ear manifest pure tone 
thresholds of 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz).  38 
C.F.R. § 4.86(a).  However, when applying the results from 
the June 1999 VA audiological examination to Table VIA, the 
Board observes that the right ear warrants a level VI and the 
left ear warrants a level VII, precisely the same results 
that are obtained by the application of Table VI.  As the 
evidence does not reflect that either ear manifests a pure 
tone threshold at 1000 hertz of 30 decibels or less, the 
veteran's hearing does not meet the pattern of exceptional 
hearing impairment.  38 C.F.R. § 4.86(b).

As such, the Board concludes that the 30 percent rating for 
bilateral hearing loss is appropriate for the period prior to 
March 3, 2003 and there is no basis for awarding a higher 
evaluation for that time period.

B.  From March 3, 2003

On March 3, 2003, the veteran underwent another VA (QTC) 
audiological evaluation.  The puretone thresholds for the 
right ear were as follows: 70 decibels at 1000 Hertz; 85 
decibels at 2000 Hertz; 90 decibels at 3000 Hertz; and 100 
decibels at 4000 Hertz.  The average pure tone threshold for 
the right ear was 86 decibels.  Speech recognition in the 
right ear was 88 percent.  The left ear manifested the 
following puretone thresholds: 60 decibels at 1000 Hertz; 80 
decibels at 2000 Hertz; 85 decibels at 3000 Hertz; and 110 
decibels at 4000 Hertz.  The average pure tone threshold for 
the left ear was 84 decibels.  Speech recognition in the left 
ear was 88 percent.  The examiner noted bilateral hearing 
loss.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
50 percent rating assigned for bilateral hearing loss for 
this time period (from March 3, 2003) is appropriate.  
Considering that the veteran's right ear manifests an average 
puretone threshold of 86 decibels and 88 percent of speech 
discrimination, the right ear meets a Level IV designation 
under Table VI.  As the veteran's left ear manifests an 
average puretone threshold of 84 decibels, and 88 percent of 
speech discrimination, the left ear meets a Level IV 
designation under Table VI.  When both Level designations are 
combined, a 10 percent rating is the highest rating 
available.  38 C.F.R. § 4.85, Table VII.

The evidence, however, does reflect that the veteran's right 
ear and left ear manifest pure tone thresholds of 55 decibels 
or more at each of the four specified frequencies (1000, 
2000, 3000 and 4000 hertz).  38 C.F.R. § 4.86(a).  As such, 
the right ear meets a Level VIII designation under Table VIA 
and the veteran's left ear also meets a Level VIII 
designation under Table VIA.  When both Level designations 
are combined, a 50 percent rating is warranted.  38 C.F.R. § 
4.85, Table VII.  As the evidence does not reflect that 
either ear manifests a pure tone threshold at 1000 hertz of 
30 decibels or less, the veteran's hearing does not meet the 
pattern of exceptional hearing impairment.  38 C.F.R. § 
4.86(b).

As such, the Board concludes that the 50 percent rating for 
bilateral hearing loss is appropriate for the period from 
March 3, 2003 and there is no basis for awarding a higher 
evaluation for that time period.

II.  Otitis media

A 10 percent is currently assigned for chronic otitis media 
under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 
6200.  Under the version of Diagnostic Code 6200 in effect 
prior to June 10, 1999, chronic, suppurative otitis media is 
assigned a maximum rating of 10 percent during the 
continuance of the suppurative process. The rating is to be 
combined with ratings for loss of hearing.  Similarly, 38 
C.F.R. § 4.87, Diagnostic Code 6200 in effect as of June 10, 
1999, provides a maximum rating of 10 percent for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration, or with aural polyps.  
Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
to be evaluated separately.  38 C.F.R. § 4.87, Diagnostic 
Code 6200.

VA examinations have noted that the veteran's external canals 
and tympanic membranes were scarred, with ventilating tubes 
in place.  The canals were clear and ear drum perforation was 
noted.  The diagnosis was bilateral otitis media-with 
perforation of the drums.

As indicated above, a maximum 10 percent evaluation is 
assignable under both the old and the new schedular criteria 
for rating otitis media under any applicable diagnostic code.  
The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  The veteran's hearing loss and tinnitus are already 
separately rated, and the veteran has not been diagnosed with 
labyrinthitis or complications such as facial nerve paralysis 
or bone loss of skull.  Accordingly, a rating in excess of 10 
percent for otitis media is not warranted.

The Board notes that hearing impairment and complications 
such as labyrinthitis, tinnitus, facial nerve paralysis, or 
bone loss of skull are to be rated separately from any otitis 
media.  The veteran's hearing loss and tinnitus are already 
separately rated, and the veteran has not been diagnosed with 
labyrinthitis or complications such as facial nerve paralysis 
or bone loss of skull.

III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim for higher 
ratings than those currently assigned, and, as such, this 
case does not present such a state of balance between the 
positive evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The ratings assigned for the veteran's hearing-related 
disabilities are themselves recognition that the veteran's 
industrial capability is impaired (see Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993)).  The Board finds that, in this 
case, the disability picture is not so exceptional or unusual 
as to warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown by the available evidence that 
the veteran's hearing loss or chronic otitis media have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss prior to March 3, 2003, and entitlement to a 
rating in excess of 50 percent for bilateral hearing loss 
from March 3, 2003, is denied.

Entitlement to a rating in excess of 10 percent for chronic 
otitis media is denied.




	                        
____________________________________________
	V. L. Jordan	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



